941 F.2d 1213
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ruby M. BOHANNAN, Plaintiff-Appellant,v.ALLSTATE INSURANCE COMPANY, an Illinois corporation,Defendant-Appellee.
No. 87-1544.
United States Court of Appeals, Tenth Circuit.
Aug. 20, 1991.

Before JOHN P. MOORE, BARRETT and ALARCON,* Circuit Judges.
ORDER AND JUDGMENT**
PER CURIAM.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This is a diversity case.   Resolution of the underlying controversy depends on the Oklahoma choice of law rules.   Because the decisions of the Oklahoma Supreme Court appeared to provide no authoritative interpretation of those rules as they apply to the circumstances of this case, we certified the controlling question of state law to that court.


3
The Oklahoma Supreme Court has now answered the certified question.   Bohannan v. Allstate, --- P.2d ---- (Okla.S.Ct. July 2, 1991).   It has now been authoritatively determined that Oklahoma law governs the application and effect of the policy of uninsured motorist insurance issued to plaintiff by defendant-appellee in California.


4
The judgment of the United States District Court for the Western District of Oklahoma is VACATED and the matter REMANDED for further proceedings consistent with the opinion of the Oklahoma Supreme Court.



**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3